UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-7216



DAVID J. KOCAYA,

                                           Petitioner - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
CHARLES MOLONY CONDON, Attorney General of the
State of South Carolina,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. William B. Traxler, Jr., District
Judge. (CA-97-137-6-21AK)


Submitted:   July 22, 1998                 Decided:   July 31, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David J. Kocaya, Appellant Pro Se.    Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998). We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court. Kocaya v. South Carolina Dep’t of Corrections, No. CA-97-

137-6-21AK (D.S.C. July 31, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2